The petitioner asks this court, in the exercise of its jurisdiction over county election contests under L. 1905, act 39, Oh. il, to declare invalid the election of the respondent, who received the largest number of votes at the last election for supervisor of the county of Oahu for the districts of Koolaupoko and Koolauloa and to declare him, tne petitioner, who received the next largest number of votes elected, on the ground that the respondent -was not qualified to be a candidate for that office by reason of not having' been a qualified elector or resident of the county for at least one year prior to the election. The respondent demurred on the ground, among others, of want of jurisdiction. The court held, orally, that this was not a case within its jurisdiction under the statute relating to county election contests (see Kanealii v. Hardy, 17 Haw. 9, 12) and dismissed the petition.